DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "38" and "40"  in figures 1 and 2 have both been used to designate the tufts.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. For examination purposes, the claims will be interpreted by the tuft 38 is composed of fibers 40. Applicant is recommended to clarify to overcome this issue.
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:

(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1- 5, 8-9 , 11-13, 15-20 are rejected under 35 U.S.C. 102 (a)(1)  as being anticipated  by Lhoyer (US 20050115583).
Regarding claim 1, Lhoyer discloses a brush (1) for application of a cosmetic product comprising: a handle (Fig. 1c, 80), a product applicator projecting from the handle (Fig. 1c, 81), the applicator comprising crimped fibers (82), wherein the crimped fibers are between 0.25 mm and 0.45 mm thick (Para 0059. “the fiber F3 having a large diameter D3 greater than 0.178 mm”) and the crimp wave length is between 2.0 mm and 4.0 mm (Refer to Fig. 2c below and Para. 0070 “As shown in FIG. 2c, the said wavy fiber (6, 60) may comprise undulations of amplitude A of 0.3-0.8 mm and a length or pitch P of 3-10 mm”). 

    PNG
    media_image1.png
    226
    830
    media_image1.png
    Greyscale

Regarding claim 2, Lhoyer discloses the claimed invention of claim 1. Lhoyer further discloses wherein the crimp wave length (B) of the crimped fibers is between 3.0 mm and 3.5 mm (Fig. 2c and Para. 0070 “and a length or pitch P of 3-10 mm”). 
Regarding claim 3, Lhoyer discloses the claimed invention of claim 1. Lhoyer further discloses wherein the thickness of the crimped fibers is between 0.30 mm and 0.38 mm (Para 0059. “the fiber F3 having a large diameter D3 greater than 0.178 mm”). 
Regarding claim 4, Lhoyer discloses the claimed invention of claim 1. Lhoyer further discloses wherein the transverse amplitude (A) of the waves of the crimped fibers is between 0.5 mm and 0.7 mm (Para 0070 “As shown in FIG. 2c, the said wavy fiber (6, 60) may comprise undulations of amplitude A of 0.3-0.8 mm”).
Regarding claim 5, Lhoyer discloses the claimed invention of claim 1. Lhoyer further discloses wherein the crimped fibers (82) form discontinuous tufts distributed transversely on the handle (Refer to Fig. 1c).
Regarding claim 8, Lhoyer discloses the claimed invention of claim 1. Lhoyer further discloses wherein the applicator (8) has a beveled upper edge (Refer to Fig. 5a).
Regarding claim 9, Lhoyer discloses the claimed invention of claim 1. Lhoyer further discloses wherein each crimped fiber present is longer than 1 cm (Para. 0096 “Brushes 37.7 mm in length were manufactured”. The conversion is 3.7 cm).
 Regarding claim 11, Lhoyer discloses the claimed invention of claim 1. Lhoyer  further discloses a method of applying a cosmetic product including the following steps: - impregnation of a brush according to claim 1 with a cosmetic product (Para 0021 “ the load of mascara taken up at each removal of the applicator from its distributor for application to the eyelashes”); application of the applicator of the brush on the keratin fibers  (Para 0021 “ the load of mascara taken up at each removal of the applicator from its distributor for application to the eyelashes”). 
Regarding claim 12, Lhoyer discloses the claimed invention of claim 1. Lhoyer further discloses a cosmetic product (Refer to claim 34).  
Regarding claim 13, Lhoyer discloses the claimed invention of claim 12. Lhoyer further discloses wherein the cosmetic product is a coloring and/or a care product for hair, keratin fibers and the scalp (Para 0001. The invention relates to applicators for cosmetic products, typically 
467204734.1Application No. Not Yet AssignedDocket No.: 085151-615306 Regarding claim 15, Lhoyer discloses the claimed invention of claim 2. Lhoyer further discloses wherein the thickness of the crimped fibers is between 0.30 mm and 0.38 mm (Para 0059. “the fiber F3 having a large diameter D3 greater than 0.178 mm”).
Regarding claim 16, Lhoyer discloses the claimed invention of claim 2. Lhoyer further discloses wherein the transverse amplitude (A) of the waves of the crimped fibers is between 0.5 mm and 0.7 mm (Para 0070 “As shown in FIG. 2c, the said wavy fiber (6, 60) may comprise undulations of amplitude A of 0.3-0.8 mm”). 
Regarding claim 17, Lhoyer discloses the claimed invention of claim 3. Lhoyer further discloses wherein the transverse amplitude (A) of the waves of the crimped fibers is between 0.5 mm and 0.7 mm (Para 0070 “As shown in FIG. 2c, the said wavy fiber (6, 60) may comprise undulations of amplitude A of 0.3-0.8 mm”). 
Regarding claim 18, Lhoyer discloses the claimed invention of claim 2. Lhoyer further discloses wherein the crimped fibers (82) form discontiguous tufts distributed transversely on the handle (Refer to Fig. 1c). 
Regarding claim 19, Lhoyer discloses the claimed invention of claim 3. Lhoyer further discloses wherein the crimped fibers (82) form discontiguous tufts distributed transversely on the handle (Refer to Fig. 1c).
Regarding claim 20, Lhoyer discloses the claimed invention of claim 4. Lhoyer further discloses wherein the crimped fibers (82) form discontiguous tufts distributed transversely on the handle (Refer to Fig. 1c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable by Lhoyer (US 20050115583) in view of Tong (US 5881426 A).
Regarding claim 6, Lhoyer discloses the claimed invention of claim 5 except the ratio 367204734.1Application No. Not Yet AssignedDocket No.: 085151-615306First Preliminary Amendmentbetween the maximum thickness of each tuft and the maximum space between two adjacent tufts is between 1 and 2. Tong teaches a brush with flexible bristles with maximum space between adjacent tufts, and ratio 367204734.1Application No. Not Yet AssignedDocket No.: 085151-615306First Preliminary Amendmentbetween the maximum thickness of each tuft and the maximum space between two adjacent tufts is between 1 and 2 (Refer to annotated figures 4a and 4b below) to provide bristle tufts are distributed on the base in a trapezoidal pattern to provide the added space necessary for proper flexing of tufts when brushing. The trapezoidal pattern of tufts gives a tufts density comparable to that in standard brushes (Cl 1 Line 54-58), and provide a brush with bristles or tufts of bristles that flex along the longitudinal axis of the bristle (Cl 1 Line 26-28).

    PNG
    media_image2.png
    421
    444
    media_image2.png
    Greyscale


Regarding claim 7, The combination of Lhoyer and Tong disclose the claimed invention of claim 6. As explained in the rejection of claim 6 above, Lhoyer was modified per the teaching of Tong to have the maximum space between two adjacent tufts is between 1.5 and 2.5 mm (Refer to annotated figure 4b above, the maximum space between two adjacent tufts in the vertical direction is 1.8 mm); thus, the combination provides the recitations of claim 7.
  
Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable by Lhoyer (US 20050115583) in view of McNamara (US 20130114989 A1).
Regarding claim 10, Lhoyer discloses the claimed invention of claim 1 except wherein the handle comprises a head111) comprises a headFig. 1 # 114 and Fig. 3) to provide a depressed area 114 located between the arms 111 and adjoining section 112 for facilitating a user's grip (para. 0031).
	It would have been obvious to one having ordinary skill in the art before the effective filing date to modify mascara brush handle of Lhoyer and add the head
  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable by Lhoyer (US 20050115583) in view of Sato (US 20130330288 A1).
Regarding claim First Preliminary Amendment14, Lhoyer discloses the claimed invention of claim 12 except wherein the viscosity of the cosmetic product is between 200 mPa.s and 3000 mPa.s measured at 25°C, with a shear rate of 50 s-1. Sato teaches a liquid cosmetic product with viscosity of the cosmetic product is between 289 mPa.s and 1072 mPa.s measured at 25°C, with a shear rate at 38.3 s-1  and 76.8 s-1 respectively. (Refer to annotated table 1 below. The examiner notes that is well known that as you increase the share force to move a fluid, the viscosity of the fluid increases since the viscosity is inverse proportional to the shear force. Therefore, since the claimed shear rate of 50 s-1 is between the measured shear rate values in table 1, the viscosity of Sato’s cosmetic liquid is going to be between 289 mPa.s and 1072 mPa.s at shear rate of 50 s-1) to provide an increased liquid viscosity without any loss of ejection performance to prevent the precipitation, is excellent in water resistance and abrasion resistance and can be adhered closely to the skin without letting the ejected high-brightness particles come off in flakes(Para 0016). 

    PNG
    media_image3.png
    681
    861
    media_image3.png
    Greyscale



Conclusion
Additional references were also reviewed during the examination of this application and listed for your reference in the notice of reference cited form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIM ASQIRIBA whose telephone number is (571)270-3416.  The examiner can normally be reached on M-F 8-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris L. Rodriguez can be reached on 272- 4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/KARIM ASQIRIBA/Examiner, Art Unit 3772 

/RACHEL R STEITZ/Primary Examiner, Art Unit 3772